Citation Nr: 0409592	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  98-  05 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder characterized as schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1951 to May 1952.

This appeal is taken from the rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in 
January 1998 that denied entitlement to service connection for 
schizophrenia.

Although since then, in a decision in July 2000, the RO initially 
identified the issue as whether new and material evidence had been 
submitted since that prior denial, subsequent adjudication by the 
RO including in the Supplemental Statement of the Case (SSOC) of 
November 2000 clearly reflects that the initial claim was still 
pending and had not yet become final.  Thus the issue is as shown 
on the front page of this decision and the question of whether new 
and material evidence has been submitted is not germane.  

The veteran provided testimony before a Hearing Officer at the RO 
in August 1998, a transcript of which is of record.
 


FINDING OF FACT

Competent evidence, medical opinion and resolution of doubt 
establish that an acquired psychiatric disorder was initially 
demonstrated in service and has continued as a chronic disability 
since then. 



CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 5103 (West 1991 and Supp. 2003); 38 C.F.R. § 
3.303 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Given the ultimate nature of the holding in this case, it is 
unnecessary to go into great detail as to the satisfactory 
fulfillment of the requirements of the new regulations other than 
to note that it suffices that the Board finds that the VA's duties 
have been fulfilled.  

Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  

The chronicity provision of 38 C.F. § 3.303(b) is applicable where 
the evidence, regardless of its date, shows that the veteran had a 
chronic condition in service or during an applicable presumption 
period and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under the 
United States Court of Appeals for Veterans Claims' (the Court) 
case law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).

Service connection can also be granted for certain chronic 
diseases, including acquired psychosis, if manifest to a degree of 
10 percent or more within one year of separation from active 
service.  38 U.S.C.A. §§ 1112(a)(1), 1113; 38 C.F.R. §§ 3.307, 
3.309(a).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating that the 
disease was in fact "incurred" during the service.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Factual Background and Analysis

The veteran has testified that he had a normal childhood and no 
problems prior to service.  His family members, including his twin 
brother with whom he served in the military, and others, have 
indicated that he had no psychotic symptoms prior to service but 
developed serious symptoms in service.

The veteran's service medical records show that he had problems 
therein, was seen by psychiatrists, and was discharged 
accordingly.  There is some indication that perhaps for the first 
time, in service, the veteran was tested and thereafter said to 
have some mental deficiencies as reflected in those tests.  
However, the service department made quite clear that this was 
separate and apart from any acquired psychiatric problem which 
then included hallucinations and other psychotic-like symptoms.  
The existence or nonexistence of mental deficiency is irrelevant, 
however, since under prevailing regulations, even if he had some 
signs of mental deficiency, an acquired psychiatric disability may 
well be considered to have either aggravated or be superimposed 
thereon.

At the time, in service, ongoing clinical records show that there 
was a significant question, and one raised specifically by his 
commanding officer, as to whether the veteran was manifesting 
frank psychosis.  The suggestion was repeatedly made that he 
seemed to be experiencing schizophrenic-like episodes.  However, 
after considerable evaluation and psychiatric assessment, the 
evidence was not unequivocal; the diagnosis remained inconclusive 
at that time; and he was immediately discharged.

The veteran has stated that he was treated for mental health 
difficulties at private facilities and institutions shortly 
thereafter, an assertion which is supported by some clinical 
records showing that the psychiatric diagnosis at that time was 
predominantly of schizophrenia.   

Service records are not voluminous but are fairly detailed as to 
the incidents and evaluations involved, and post-service clinical 
records are available and tend to confirm the veteran's assertions 
in that regard.  Furthermore, the veteran has testified at length 
in that regard and there is no reason to question his assertions.  
In fact, the Board finds his testimony to have been helpful and 
both candid and quite credible.  It is also supported by all of 
the collateral evidence in the file, both of a professional and 
personal nature.

A number of private, state and VA records are also in the file 
showing references to the veteran's psychosis having its origin in 
service

A recent VA evaluation was to the effect that while various 
suggestions were made in service, it was not then felt to be 
conclusively reflective of schizophrenia.  Thus the opinion did 
not address the more important question as to whether, on 
retrospect, the manifestations were in fact, schizophrenia, or 
should be so considered.  However, the Board finds no requirement 
to return the case for such clarification, as there is entirely 
sound and satisfactory basis for a grant of the benefit on the 
record as it stands at present.

The Court has indicated that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  And the 
Board is not permitted to reach medical determinations without 
considering independent medical evidence to support our findings, 
and must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), and Hatlestad 
v. Derwinski, 3 Vet. App. 213 (1992).  

However, in this case, and whether or not the veteran did or did 
not then manifest some mental deficiencies, there is now and 
apparently has long been (or at least since mid-service dates) a 
valid and strong difference of medical opinion as to whether he 
also, in service, developed a superimposed and frank psychosis.  
This raises a doubt to be resolved in the veteran's favor.  

Based on the evidence of record, service connection for an 
acquired psychiatric disorder, characterized as schizophrenia, is 
reasonably warranted as having been first manifested and, 
accordingly, considered to have been incurred in service, and has 
continued as a chronic disorder since then.


ORDER

Service connection for an acquired psychiatric disorder 
characterized as schizophrenia is granted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



